THEATJTORNEY                   GENERAL
                           OFTEXAS




Hon. Orville 6. Carpenter
Chairman end Exeoutivs Uireotor
Texas Unsmployment CcrmpensationCcmmission
Austin, Texas

Deer Sir:                          Opinion No, O-896
                                   Ret In visa of the amehdmentto the
                                        Tsxm Unsmployment Compensation
                                        Act, nould the~stete Comptroller
                                        bseuthori,sed taissue duplicates
                                        of forged unemployment:onnpsnsation
                                      : warrants?               ,~~

          Ue ars'fn reo&ipt~:i&your 1Miter of.Msy27,. 1939,;inswhhioh'you
request am op%nionLan thsGolI0wing question::

         ,?'l'n
             vieyofthe   wording of:thia.emendisei~t(800~ 9 (d)
   of'ths Texs;sTJh~plogmsnt~&mpansa~on Aot,. artioIe 5521-b,
   Vernon% Ahnofatsd~CiMI. Statutus; as emendedbythe 46th
   Leg*, Rsgnlar Ssssim), nouYd'your opinion be,the sams:as:0x-
   preetid in you& &etter(~optiion Na.. 0-385)'of Ne~ol~l&h?~
   (peyn*etioaI fnaeriktons~oursLI)."

          In opinion No:O-366, addressed to yourself, ws held that
ertials 4365 0f~the Revised Civil Statutes of 1925~prohibits the isauanae
of a duplicate warrant whsks the loss of'destruotion of thenoriginal
has not been oalled to the attention end proven to the setisfeotion of
the Comptroller in the manner provided in sefd Statute.

            Artlole   4366. Revised Civil Statutes, 1925. proridssr

          "The kmptrolle~,~when satisfied 'thetaany original
    warrant dram upon the State Treasurer,has been lost or
    destroyed'.or when any aertlfioete or other evidence of
    indsbtedness appmmsd by the auditing board of the State
    hes been lost, is authorized to issue a duplioete aerreht
    in lieu of the original mrrent or e duplicate or a copy
    of suoh oertifisete,~caother evidence of indebtedness in
    lieu of such originel:~but 110 suoh~dupliaate'werrent, or
    other svidsnoe of indebtedness, shell issue until the ep-
    plicent has filed with the Comptroller his affidavit,
    stating that he is the true onnsr of suah instnnnent, end
    that the same is in fact lost or dsstroyed,~end shall also
    file with the Comptroller his bond in double the ewunt
Hon. Orville S. Carpenter, June 9, 1939, pegs 2            O-896



   of the oleim with two or more good and sufficient sureties,
   payable to the Governor, to be approved by the Comptroller,
   and conditioned that the epplioent will hold the Stete
   harmless end return to the Comptroller, upon demand being
   made therefor, such duplicates or copies, or the amount of
   money named therein, together with all costs that may eccrus
   against the State on colleating the same. After the is-
   suenoe of seid duplicate or copy if the Comptroller should
   escertain that the 88111s
                           we8 improperly issued,,or thet the
   epplioent or pertyto whom the same was issued was not the
   owner thereof. he shall~et onoe demand the return of said
   duplicate or oopy if unpaid, or the amount Reid out by the
   State, if'so &aid; end, upon failure of the party to return
   same or the emount of money 'celledfor, suit shall bs in-
   stituted upon said bond in Travis County."

          It hes:~bsencelled to our attention that since opinion No.
O-386 nesrendered on March 16, 1939, by this department, en amendment
to'.theTemas Unemployment,Ccsnpensetiontact, Artiole 662lb;Vernon's An-
notated Civil Statutes, Hessbeen enacted into law.

   ,~     Section 9 (d) of theActis   the pbrtinent,portion of the emend-
mentr

         ."If a warrent hesbeen issued by the,Cqptroller in        _
    payment of benefits esprovided under this Aat. and if the
    oleiment entitled to receive suoh,werrant has lost orloaes
    or for any reason failed or fails to receive suoh narren~t
    after suoh~werrent ls.or.hes been issued by the Comptroller,
    end upon satisfactory proof~of.suoh,,the~Comptroller may
    issue to claimant a duplioete werrent es provided for in
    Article 4365, Revised Civil Statutes of Tsxes of,1925, but
    in no eventshell e duplicete werrent be issued after one
    yser fromthe date of the original warrant.
                               “_
          "If after any nerrant hss been,issued by the Camp-
    troller payable to a claimant for benefits under the pro-
    visions of this Act, end such nerrent shell have been lost
    or mispleoed, or if oleiment for any reason fails or re-
    fuses to present said warrant for payment within twelve
    months after the dete of issuance of such warrant, suoh
    werrant shall be oenceled, end.thsreefter no payment shall
    be made by the Treasurerion such werrent, end no duplicate
    warrant in plaae thereof shell ever be issued."

          The reference to ertiols 4365, Revised Civil Statutes, 1926,
in the above quoted section of the Texas Unemployment Compensation Act,
is oelled to your attention.

          Artiole 4366 e plies only to lost or destroyed werrents. In
suoh oeses, the ComptrolPer mey,issue duplicates on two conditionsr
--



     Hon. Grville S. Carpenter, June 9, 1939, page 3             O-896



               First, the filing of affidavit of proof of ownership
         of the original and loss or destruotion by applicants

               Seoond, filing of a bond by appliaant.

               Section 9 (d) of the,Texas Unemployment Compenration Act pro-
     vides for issuenoe by the Comptroller of a dupliaate warrant, where the
     original has been lost or has not been received by the oleimsnt "for
     any reason". Thus, in the case of a warrant issued in payment of bene-
     fits under the Texas Unemployment Compen6a'cionAct. the Comptroller is
     not limited to cases of loss or destruction in issuing duplicate.

               In respect to these warrants, he oan issue duplioates when the
     beneficiary fails to receive the original warrant "for any reason".‘

               Sinoe Seotion 9 (d) refers to artiole 4366, Rwised Civil
     Statutes, 1925, stating that the Comptroller may issue duplicate benefit
     marrants under the dot "as prwided for in article 4365,.Rwised Civil
     Statutes of Texas of 1926". it is evident that in respect to benefit
     warrants this section of the Unemployment Compensation Aot was intended
     to broaden the scope of article 4366 without, in any nay, repealing the
     provisions of said article.

               Consequently, Section 9 (d) of this artiale and artiale 4565
     must be honrtmed together and the provisions~of article 4566 would
     apply in the iasuanae of dupliaate benefit ramants when the claimant
     for any reaaonfails to receive the original.'

               The claimant, honever, must present satisfaotory proof of
     failure to maeive the original and he must file applicant bond as
     required byartiole 4366.

               In answer to your question, it is our opinion that the amend-
     ment ttithe Texas Unemployment Compensation Aat, which is article
     5621-b of Vernon's Annotated Civil Statutes, modifies article 4366, Re-
     vised Civil Statutes, 1926, to the extent that it authorises the is-
     suance of duplicate benefit narrants , not on1y.i.nthe 0880 of proven
     loss or destruotion, but upon satisfaotory proof that alaimant has not
     reoeived,his warrant. But, at the same time, it ,requiresthat in all
     other respeots, such as the filing of affidavit and bond, the provisions
     of article 4365, Revised Civil Statutes, 1926, must be met.

               Trusting that the above fully answers the inquiry submitted,
     -se am

     DS:csab:wo                               Yours very truly
                                            ATTORNEY GEEERAL OF TEXAS
     APPROVED: s/Gerald C. Mann
     ATTORNEY GERERAL OF TEXAS                 By s/Diok Stout
                                                    Dick stout
     Approved Opinion Committee by s/IIPBChairman    Assistant